          Case 1:20-cv-04615-MKV Document 12 Filed 09/17/20 Page 1 of 8

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 09/17/2020
 MADALINA RAMONA IACOB,

                            Plaintiff,
                                                                     1:20-cv-04615-MKV
                         -against-
                                                                           ORDER
 BANTAM REALTY SERVICES, LLC et al,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On August 20, 2020, the Court issued an Order [ECF No. 10] in response to the pro se

Plaintiff’s letter dated August 13, 2020 [ECF No. 9]. A copy of that Order was mailed to Plaintiff’s

address of record: 3750 Hudson Manor Terrace, Apt. 1EE, Bronx, New York 10463. That mailed

copy was returned for the following reason: “Return To Sender No Such Number Unable To

Forward.” In Plaintiff’s most recent filing, a letter filed to the docket on September 9, 2020,

Plaintiff provides a new Pennsylvania address. Plaintiff also lists this Pennsylvania address in the

several attachments to her letter.

       Based on the foregoing, the Court respectfully directs the Clerk of Court to change

Plaintiff’s address of record to 7 Gilliland Drive, East Stroudsburg, Pennsylvania 18301, and to

mail a copy of this Order to this Pennsylvania address and to Plaintiff’s current address of record

noted above. Attached to this Order is a copy of the Court’s Order dated August 20, 2020, and a

Notice of Change of Address form. If Plaintiff does not intend to change her address of record to

this Pennsylvania address, Plaintiff must notify the Court of such intent on or before October 10,

2020. Plaintiff is cautioned that it is her responsibility to notify the Court in writing if she has a

new address and that this action can be dismissed if she fails to do so.
         Case 1:20-cv-04615-MKV Document 12 Filed 09/17/20 Page 2 of 8




       Plaintiff also has the option to receive documents in her case electronically. Attached is a

Pro Se Consent to Receive Documents Electronically form.



SO ORDERED.
                                                    _________________________________
Date: September 17, 2020                            MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
Case 1:20-cv-04615-MKV Document 12 Filed 09/17/20 Page 3 of 8




                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                                DOC #:
                                                DATE FILED: 08/20/2020
Case 1:20-cv-04615-MKV Document 12 Filed 09/17/20 Page 4 of 8
Case 1:20-cv-04615-MKV Document 12 Filed 09/17/20 Page 5 of 8




                       The Court grants Plaintiff a 30-day extension. Service of process
                       shall be made on or before October 23, 2020. In light of the history
                       in Plaintiff's previous case before the Court (see Iacob v. http://
                       re.brooklyn-flatbush.com/midtown-renter-hit-with-300k-lawsuit-
                       for-using-airbnb/, et al., 1:18-cv-11829-MKV-KHP), no further
                       extensions will be granted.

                       The Court will mail a copy of this Order to the pro se Plaintiff.

                       SO ORDERED.


                              08/20/2020
               Case 1:20-cv-04615-MKV Document 12 Filed 09/17/20 Page 6 of 8




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK



(List the full name(s) of the plaintiff(s)/petitioner(s).)                       _____CV_________ (_____)(_____)

                                  -against-                                     NOTICE OF CHANGE OF
                                                                                ADDRESS



(List the full name(s) of the defendant(s)/respondent(s).)



I hereby notify the Court that my address has changed to the following:




Date                                                                Signature


Name (Last, First, MI)                                                             Prison Identification # (if incarcerated)


Address                                                      City                            State           Zip Code


Telephone Number                                                    E-mail Address (if available)




Rev. 8/15/14
              Case 1:20-cv-04615-MKV Document 12 Filed 09/17/20 Page 7 of 8


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
             Case 1:20-cv-04615-MKV Document 12 Filed 09/17/20 Page 8 of 8




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
